58 N.J. 386 (1971)
277 A.2d 879
IN THE MATTER OF PHILIP E. GORDON, AN ATTORNEY AT LAW.
The Supreme Court of New Jersey.
Argued May 11, 1971.
Decided June 7, 1971.
Mr. Frederick C. Vonhof, for the order.
Mr. John W. Noonan and Mr. Sam Weiss argued the cause for respondent.
PER CURIAM.
Respondent was convicted in the United States District Court for the District of New Jersey of conspiracy and of extortion in violation of 18 U.S.C.A. § 1951. He was sentenced to imprisonment for three years. His appeal from that conviction has not yet been decided.
Ordinarily final disciplinary action is withheld pending the resolution of an appeal from a conviction. Here, however, respondent has admitted that while serving as a councilman or as corporation counsel of the City of Newark he accepted moneys he could not lawfully accept from a party engaged in business transactions with the City. Whether respondent's wrongdoing comes within the statutory offense for which he was convicted or should be dealt with under another statute, State or federal, is not relevant in a disciplinary *387 proceeding. The fact remains that he did corruptly accept moneys with respect to his performance in public office. It does appear that when his wrong was detected, respondent quickly admitted his own involvement, and we are persuaded that he is sincerely contrite. Nonetheless the fact remains that the wrong relates to performance in public office. It has always been the proud belief of the legal profession that its members are specially equipped for public office because of their training and the demanding ideals of their discipline. We encourage the members of the Bar to accept responsibility in the public sector. This special identification between professional licensure and public office intensifies the public injury when a member of the Bar acts corruptly in such official service. We conclude that respondent must be disbarred.
For disbarment  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and MOUNTAIN  7.
Opposed  None.